Citation Nr: 1720701	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  07-39 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which, in pertinent part, granted an increase of the Veteran's PTSD rating from 30 percent to 50 percent disabling, effective October 2, 2006, the receipt date of the Veteran's claim for increase. 

By way of background, the matter of an increased rating for PTSD was repeatedly adjudicated by Board and appealed by the Veteran to the United States Court of Appeals for Veterans Claims.  Most recently, in August 2015, the Board adjudicated the claim again, granting a 70 percent disability rating for PTSD from October 6, 2006. 

The only remaining issue on appeal is the claim for entitlement to a TDIU, which the Board most recently remanded for further development in August 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to obtain outstanding Social Security Administration (SSA) records.  VA treatment records reflect that the Veteran has received disability benefits from SSA.  See October 26, 2006 VA treatment record (reflecting that the Veteran is on social security disability due to neurological problems); December 13, 2014 VA treatment record (reflecting that the Veteran is on social security due to physical disabilities).  The basis for the Veteran's disability reward is unclear.  Regardless, it does not appear that prior attempts to obtain the Veteran's SSA records were made.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete SSA records, including any administrative decisions on his application for disability benefits and all underlying medical records which are in SSA's possession.

2.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

